ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Diversified Maintenance Systems, Inc.           ) ASBCA No. 63304
                                                )
Under Contract No. FA4855-18-D-0002             )
               T.O. FA4855-20-F-0013            )

APPEARANCES FOR THE APPELLANT:                     John C. Dulske, Esq.
                                                   Bonnie Kirkland, Esq.
                                                   Carrie Gorner, Esq.
                                                    Dykema Gossett PLLC
                                                    San Antonio, TX

APPEARANCE FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

       Dated: June 24, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63304, Appeal of Diversified
Maintenance Systems, Inc., rendered in conformance with the Board’s Charter.

       Dated: June 24, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals